Citation Nr: 0100786	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 263A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant reportedly had active duty service from October 
1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted the veteran's 
increased rating claim for his service-connected generalized 
anxiety disorder.  The RO increased the veteran's rating from 
30 percent to 50 percent.  The veteran has appealed, 
asserting a rating in excess of 50 percent is warranted.  

A review of the veteran's letter, received in October 1999, 
shows that he requested a hearing before a hearing officer at 
the RO.  In December 1999, the RO sent the veteran a notice 
informing him that a hearing was scheduled for January 14, 
2000.  However, a notation on the hearing notification form 
indicates that on the scheduled day of the hearing, the 
veteran's representative informed the RO that the veteran 
would not be appearing.  The notation also indicates that the 
representative was informed that the veteran must request 
another hearing if he desired to reschedule.  However, there 
is no record that a request for another hearing was ever 
made.  The Board will therefore proceed. 


REMAND

For the reasons that follow, the Board has determined that a 
remand is required.  

The most recent VA examination report concerning the 
veteran's psychiatric condition is dated in June 1997.  
However, review of a letter received from the veteran in 
October 1998 shows that he argues that his condition has 
worsened since June 1997.  

Given the lack of a recent VA examination and the allegation 
of a worsening of the service-connected condition in issue, 
it is the Board's judgment that another examination is 
required in which the doctor reviews all records to determine 
the current severity of the veteran's generalized anxiety 
disorder.  

The Board further notes that the claims file does not 
currently contain a copy of the veteran's discharge (DD Form 
214).  On remand, the RO should obtain a copy of the 
veteran's discharge or an official certification of his 
service dates.  Finally, the most recent treatment records in 
the claims files are VA outpatient treatment reports dated in 
January 1999.  On remand, the RO should obtain any current 
treatment records identified by the veteran which are not 
currently associated with the claims file.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary, Littke v. Derwinski, 1 Vet. App. 90 (1990), 
and it includes providing additional VA examinations by a 
specialist when recommended.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Based on the foregoing, the Board is of the opinion that 
further action is required.

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his generalized anxiety 
disorder since January 1999 which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records. If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
informed and afforded an opportunity to 
obtain the records.  All the records 
obtained should be made part of the 
claims folder.

2.  The RO should obtain a copy of the 
veteran's discharge (DD Form 214) or an 
official certification of his period(s) 
of military service from the appropriate 
Service Department.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the extent of disability caused 
by his service-connected generalized 
anxiety disorder.  The entire claims 
folder must be furnished to the 
psychiatrist and it should be thoroughly 
reviewed in connection with the 
examination.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's psychiatric disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of social 
and industrial impairment, in light of 
his recorded medical and vocational 
history.  Further, the specialist is 
requested to provide a Global Assessment 
of Functioning (GAF) score consistent 
with the criteria in the DSM-IV. The 
physician is also requested to identify 
the frequency and severity of all 
psychiatric symptoms, as well as to 
enumerate them as set out in the various 
categories contemplated by the applicable 
Diagnostic Codes.  If positive symptoms 
from more than one of the rating 
categories are identified, the physician 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability. Particularly, an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
psychiatric disorder should be provided.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected 
psychiatric disorder.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder.  
If the veteran fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (2000), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (2000).  A copy of all 
notifications must also be associated 
with the claims folder. 

5. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2000);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  After completion of the above, the RO 
should adjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the veteran's entitlement to an 
increased evaluation under all the 
applicable laws, regulations and 
diagnostic criteria as amended. 

7.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  

8.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

9.  Finally, the RO must ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

10.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



